Citation Nr: 1738794	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a June 2016 decision, the VA Appeals Management Center granted service connection for the Veteran's cervical spine arthritis.  As such, that matter is no longer before the Board.

A review of the record further shows that the Veteran filed a Notice of Disagreement (NOD) with a March 2017 rating decision that denied entitlement to service connection for a lower left extremity nerve condition (secondary to a lumbar spine disorder), right lower extremity nerve condition (secondary to a lumbar spine disorder), and obstructive sleep apnea.  The filing of a NOD normally places a matter into appellate status, requiring the Board to remand for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Agency of Original Jurisdiction (AOJ) has since responded to the Veteran's NOD by inquiring as to the process by which the Veteran wished to resolve his appeal.  The Veteran responded by indicating that he wished for a decision review officer (DRO) to render a new decision on his case.  The AOJ acknowledged his response in an April 2017 letter and noted that a SOC would be provided to him if need be.  The Board thereby declines to take appellate jurisdiction over these issues at this time as it is clear the AOJ is processing the appeal and will issue a SOC promptly, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires.  See 38 C.F.R. §§ 3.103 (f), 20.200 (2016).  The matter is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1. The Veteran currently has a right ear hearing loss disability that meets the criteria of  38 C.F.R. § 3.385. 

2. The Veteran was exposed to acoustic trauma during service.

3. The Veteran's right ear hearing loss is related to the acoustic trauma he was exposed to in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a right ear hearing loss disability.  He asserts he has right ear hearing loss as a result of his noise exposure during service, to include noise exposure due to being a helicopter pilot.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic diseases in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the facts of the present case, the Veteran asserts that he suffers from hearing loss results as a result of his exposure to acoustic trauma as a helicopter pilot while in service.  
The Veteran attended two VA examinations, in July 2010 and in April 2016 to determine whether he had hearing loss.  Specifically, both examinations reflect hearing thresholds of 40 decibels or greater in the 4000 hertz frequency of the right ear.  Based on the results of the VA examinations, the Board finds that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385. 

The Veteran's service treatment records do not reflect findings of hearing loss in service; however, the Veteran has reported that he experienced hearing loss in service and also described acoustic trauma in service.  Service records confirm his service as a pilot; thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as that is consistent with the expected circumstances of his service.  Furthermore, the Veteran is competent to report symptoms such as decreased hearing as it is something he senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The final question is whether there is a nexus between the current hearing loss and the acoustic trauma in service.  In this regard, the Board finds that the evidence is at least in relative equipoise.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  The Board notes that, on VA audiological examinations in July 2010 and April 2016, the VA examiners opined that the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that hearing loss had not been shown during service or at service separation.  However, in a November 2007 statement, the Veteran asserted that he started experiencing hearing loss while on active duty.  Furthermore, the Board notes that a December 2008 VA examination concluded the left ear hearing loss was related to service as the only significant history of noise exposure was during military service and there was nothing in the history to indicate any other cause.  The RO granted the Veteran service connection for hearing loss in his left ear based upon this opinion.  The only reason the right ear was not also granted at that time, was because the results of the December 2008 VA examination did not show hearing loss in his right ear to 38 C.F.R. § 3.385.  

The Board finds the medical evidence of record, along with the Veteran's assertions of the onset of hearing loss during service, in the context of the demonstrated in-service acoustic trauma and current diagnosis, are sufficient to place in equipoise the question of whether the current right ear hearing loss disorder was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that hearing loss was incurred in service and the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


